Citation Nr: 1301600	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical treatment provided from October 15, 2009, to November 9, 2009, at the Claxton-Hepburn Medical Center, in Ogdensburg, New York.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service with the United States Navy from November 1981 to June 1983. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC), in Albany, New York, that denied entitlement to reimbursement for medical expenses incurred at the Claxton-Hepburn Medical Center from October 15, 2009 to November 9, 2009.

The Veteran has a custodian; the instant appeal; however arises from a notice of disagreement submitted on the Veteran's behalf by his representative.  

This appeal was remanded by the Board in June 2011.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was hospitalized at Claxton-Hepburn Medical Center from October 9 to November 9, 2009.  VA has reimbursed him for expenses incurred from October 9 to October 14, 2009.  His entitlement to reimbursement for the remaining portion of his hospitalization turns on whether it would have been safe to transfer him to the VA facility that was reportedly willing to admit him.  See 38 U.S.C.A. § 1725(f)(1) (West 2002).

Although records from Claxton-Hepburn document improvement in the Veteran's condition, they do not contain any explicit opinion as to whether it was safe to transfer him.  This is essentially a medical question.  The Board is not permitted to substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no medical opinion in the current record.  Accordingly, VA has a duty to obtain the necessary medical opinion.  38 U.S.C.A. § 5103A (West 2002).

There has been some debate as to whether the provisions of the Veterans Claims Assistance Act apply to claims for reimbursement of unauthorized medical expenses under 38 U.S.C.A. §§1725 or 1728 (West 2002 & Supp. 2012).  There is no explicit court precedent on this question, although a number of non-precedential court cases have applied the VCAA.  In any event, the Veteran has not been provided with the notice required by the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Inasmuch as this case is being remanded for other reasons, there is an opportunity to provide him with this notice.

Accordingly, this case is REMANDED for the following:

1.  Provide the Veteran with a VCAA notice letter that tells him what evidence is needed to substantiate entitlement to reimbursement of medical expenses; what evidence he is responsible for obtaining, and what evidence VA will undertake to obtain.

2.  Ask a VA mental health professional to review the claims file, including records of the Veteran's hospitalization at Claxton-Hepburn Medical Center from October 9 to November 9, 2009.  The mental health professional should provide an opinion as to the date, if any, when it would have been safe to transfer the Veteran to the Syracuse VA Medical Center (located approximately 128 miles from Claxton-Hepburn).

The mental health professional should provide reasons for this opinion.

If examination is recommended, this should be arranged.

3.  If the benefit sought on appeal is not completely granted, issue a supplemental statement of the case, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



